Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The examiner acknowledges with the remarks filed with the amendment dated 12/17/2021.  The examiner agrees with the arguments. 


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
December 28, 2021